DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 10-11, 13, 15, 22, 24-25 are pending in this amended application.

Claim Rejections - 35 USC § 103
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 10-11, 13, 15, 22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Takamiya, US Pub 2015/0156363 in view of Takeuchi, US Pub 2018/0107438.
            As to claim 10 [independent], Takamiya teaches an image forming apparatus comprising: 
            a display [fig. 1, element 110; 0022]; and
            a controller [fig. 1, element 102; 0023] that causes the display [fig. 1, element 110; 0022, 0026] to
            display a function restriction setting screen that enables a user to set to restrict use of at least one of a first function and a second function that use an external storage device connected [fig. 1, element 102 & figs. 4a-d, figs. 5a-b; 0023, 0037-0044, 0046-0048  Takamiya teaches that the processor 102 displays the restricted function setting screens according to different conditions of the return screens when user has attached the USB memory to the USB interface 122 and whether placement of original documents on document feeder is detected or not. When the user has attached the USB memory to the USB interface 122 and placement of original documents on document feeder is detected, the processor 102 causes the display unit 110 to display the first restricted function screen to display the scanning application screen (see fig. 4b)]; 
              display a selection screen for selecting a use function from among the first function and the second function according to connection of the external storage device in a case where use of neither the first function nor the second function is set to be restricted via the setting on the function restriction setting screen [fig. 1, element 102 & figs. 4a-d, figs. 5a-b; 0023, 0037-0044, 0046-0048 that the processor 102 displays the restricted function setting screens according to different conditions of the return screens when user has attached the USB memory to the USB interface 122 and whether placement of original documents on document feeder is detected or not. When the user has attached the USB memory to the USB interface 122 and placement of original documents on document feeder is detected, the processor 102 causes the display unit 110 to display the first restricted function screen to display the scanning application screen (see fig. 4b). Similarly, when the user has attached the USB memory to the USB interface 122 and placement of original documents on document feeder isn’t  detected, the processor 102 causes the display unit 110 to display the second restricted function screen to display the printing application screen (see fig. 4c), which implies that the neither the first restricted function nor the second restricted function is restricted when the USB memory is attached and detected and the desire function screen would be displayed according to function setting screen information shown in fig. 4a]; and 
             Takamiya doesn’t teach explicitly the claimed limitation recited “display, according to connection of the external storage device, a setting screen concerning a function of which use is not restricted from among the first function and the second function in a case where use of one of the first function and the second function Is set to be restricted  via the function restriction setting screen”, but provide information in fig. 1, element 102 & figs. 4a-d, figs. 5a-b; 0023, 0037-0044, 0046-0048  Takamiya teaches that the processor 102 displays the restricted function setting screens according to different conditions of the return screens when user has attached the USB memory to the USB interface 122 and whether placement of original documents on document feeder is detected or not. When the user has attached the USB memory to the USB interface 122 and placement of original documents on document feeder is detected, the processor 102 causes the display unit 110 to display the first restricted function screen to display the scanning application screen (see fig. 4b), and further provide information in fig. 1, element 102 & figs. 4a-d, figs. 5a-b; 0023, 0037-0044, 0046-0048  that the processor 102 displays the restricted function setting screens according to different conditions of the return screens when user has attached the USB memory to the USB interface 122 and whether placement of original documents on document feeder is detected or not. When the user has attached the USB memory to the USB interface 122 and placement of original documents on document feeder is detected, the processor 102 causes the display unit 110 to display the first restricted function screen to display the scanning application screen (see fig. 4b). Similarly, when the user has attached the USB memory to the USB interface 122 and placement of original documents on document feeder isn’t  detected, the processor 102 causes the display unit 110 to display the second restricted function screen to display the printing application screen (see fig. 4c), which implies that the neither the first restricted function nor the second restricted function is restricted when the USB memory is attached and detected and the desire function screen would be displayed according to function setting screen information shown in fig. 4a.
              Takeuchi teaches display, according to connection of the external storage device, a setting screen concerning a function of which use is not restricted from among the first function and the second function [fig. 2, elements 31, 41; 0038-0045  Takeuchi teaches that the processor 24 causes the display 13 to display a screen displaying at least first and second functions 33-35 which are not restricted for the user to be used] in a case where use of one of the first function and the second function Is set to be restricted via the function restriction setting screen [fig. 2, elements 31, 41; 0038-0045  Takeuchi teaches that the processor 24 causes the display 13 to display a screen displaying at least first and second functions 33-35 which are not restricted for the user to be used. However, the user of the external storage device has restricted at least one of the first and second functions 33-35 and use the copy function]. 
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takamiya teaching to display a setting screen concerning a function of which use is not restricted from among the first function and the second function to modify Takeuchi’s teaching to which a processor determines whether a memory stores identification information. The processor executes second logout process of switching operating mode from second mode to first mode and deleting third information stored in memory, in response to determining that first memory does not store first identification information corresponding to second information. The suggestion/motivation for doing so would have been benefitted to the user to often hangs IC card with string from his/her neck in order to save burden of taking out IC card from pocket and not to lose the IC card. The user can be prevented from being logged out from the MFP at unintended timing for the user, while the logged-in user can be logged out from the MFP when the user intends to log out.

              As to claim 11 [dependent from claim 10], Takamiya teaches a reader [fig. 1, element 109; 0022] that reads a document and generates image data of the document concerned [0025, 0028  Takamiya teaches that the reader 107 scans the document to generate electronic document]; and 
              a printer [fig. 1, element 107; 0022] that performs a print process, wherein the first function stores the image data generated by the reader into the external storage device [0025, 0028  Takamiya teaches that the reader 107 prints the document stored in the USB memory], and 
              wherein the second function performs the print process based on print data stored in the external storage device [fig. 1, element 102 & figs. 4a, c, figs. 5a-b; 0023, 0037-0044, 0046-0048  Takamiya teaches that the processor 102 displays the restricted function setting screens according to different conditions of the return screens when the user has attached the USB memory to the USB interface 122 and placement of original documents on document feeder isn’t  detected, the processor 102 causes the display unit 110 to display the second restricted function screen to display the printing application screen (see fig. 4c)].  

             As to claim 13 [independent], However, the independent claim 13 essentially claimed same subject matter as claimed in the independent claim 10 for/and/with other claim limitations, and are therefore the independent claim 13 would be rejected based on same rationale as applied to the independent claim 10.

            As to claim 15 [independent], However, the independent claim 15 essentially claimed same subject matter as claimed in the independent claim 10 for/and/with other claim limitations, and are therefore the independent claim 15 would be rejected based on same rationale as applied to the independent claim 10.

             As to claim 22 [dependent from claim 10], Takamiya teaches wherein the external storage device is a USB memory [fig. 1, element 102 & figs. 4a-d, figs. 5a-b; 0023, 0037-0044, 0046-0048  Takamiya teaches that the processor 102 displays the restricted function setting screens according to different conditions of the return screens when user has attached the USB memory to the USB interface 122 and whether placement of original documents on document feeder is detected or not].

              As to claim 24 [dependent from claim 10], Takamiya teaches wherein the function restriction setting screen enables the user to set not to restrict use of the first function and set not to restrict the second function screen [fig. 1, element 102 & figs. 4a-d, figs. 5a-b; 0023, 0037-0044, 0046-0048 that the processor 102 displays the restricted function setting screens according to different conditions of the return screens when user has attached the USB memory to the USB interface 122 and whether placement of original documents on document feeder is detected or not. When the user has attached the USB memory to the USB interface 122 and placement of original documents on document feeder is detected, the processor 102 causes the display unit 110 to display the first restricted function screen to display the scanning application screen (see fig. 4b). Similarly, when the user has attached the USB memory to the USB interface 122 and placement of original documents on document feeder isn’t  detected, the processor 102 causes the display unit 110 to display the second restricted function screen to display the printing application screen (see fig. 4c), which implies that the neither the first restricted function nor the second restricted function is restricted when the USB memory is attached and detected and the desire function screen would be displayed according to function setting screen information shown in fig. 4a], 
               Takeuchi teaches wherein the function restriction setting screen enables the user to set to restrict use of the first function and set not to restrict the second function[fig. 2, elements 31, 41; 0038-0045  Takeuchi teaches that the processor 24 causes the display 13 to display a screen displaying at least first and second functions 33-35 which are not restricted for the user to be used. However, the user of the external storage device has restricted at least one of the first and second functions 33-35 and use the copy function], and 
              wherein the function restriction setting screen enables the user to set not to restrict use of the first function and set to restrict the second function[fig. 2, elements 31, 41; 0038-0045  Takeuchi teaches that the processor 24 causes the display 13 to display a screen displaying at least first and second functions 33-35 which are not restricted for the user to be used. However, the user of the external storage device has restricted at least one of the first and second functions 33-35 and use the copy function].  
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takamiya teaching to display a setting screen concerning a function of which use is not restricted from among the first function and the second function to modify Takeuchi’s teaching to which a processor determines whether a memory stores identification information. The processor executes second logout process of switching operating mode from second mode to first mode and deleting third information stored in memory, in response to determining that first memory does not store first identification information corresponding to second information. The suggestion/motivation for doing so would have been benefitted to the user to often hangs IC card with string from his/her neck in order to save burden of taking out IC card from pocket and not to lose the IC card. The user can be prevented from being logged out from the MFP at unintended timing for the user, while the logged-in user can be logged out from the MFP when the user intends to log out.

              As to claim 25 [dependent from claim 10], Takamiya teaches wherein, in a case where use of neither the first function nor the second function is set to be restricted via the function restriction setting screen [fig. 1, element 102 & figs. 4a-d, figs. 5a-b; 0023, 0037-0044, 0046-0048 that the processor 102 displays the restricted function setting screens according to different conditions of the return screens when user has attached the USB memory to the USB interface 122 and whether placement of original documents on document feeder is detected or not. When the user has attached the USB memory to the USB interface 122 and placement of original documents on document feeder is detected, the processor 102 causes the display unit 110 to display the first restricted function screen to display the scanning application screen (see fig. 4b). Similarly, when the user has attached the USB memory to the USB interface 122 and placement of original documents on document feeder isn’t  detected, the processor 102 causes the display unit 110 to display the second restricted function screen to display the printing application screen (see fig. 4c), which implies that the neither the first restricted function nor the second restricted function is restricted when the USB memory is attached and detected and the desire function screen would be displayed according to function setting screen information shown in fig. 4a], Takeuchi teaches the selection screen is displayed according to connection of the external storage device in a state that a home screen is displayed [fig. 2, elements 31, 41; 0038-0045  Takeuchi teaches that the processor 24 causes the display 13 to display a home screen displaying at least first and second functions 33-35 which are not restricted for the user to be used. However, the user of the external storage device has an option to restrict at least one of the first and second functions 33-35 and use the copy function]; and 
               wherein, in a case where use of one of the first function and the second function is set to be restricted via the function restriction setting screen, the setting screen is displayed according to connection of the external storage device in a state that the home screen is displayed [fig. 2, elements 31, 41; 0038-0045  Takeuchi teaches that the processor 24 causes the display 13 to display a home screen displaying at least first and second functions 33-35 which are not restricted for the user to be used. However, the user of the external storage device has an option to restrict at least one of the first and second functions 33-35 and use the copy function].

Response to Arguments
5.          Applicant’s arguments with respect to claims 10-11, 13, 15, 22, 24-25 have been considered but are moot because the new prior reference(s) is/are being employed in this current rejection and the arguments do not apply to any of the references being used in the current rejection
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674